Exhibit 99.1 FOR IMMEDIATE RELEASE BED BATH & BEYOND INC. REPORTS RESULTS FOR FISCAL SECOND QUARTER · Net Earnings per Diluted Share of $1.17 · Quarterly Net Sales Increase by Approximately 4.3% · Quarterly Comparable Sales Increase by Approximately 3.4% · Modeling Fiscal Third Quarter 2014 Net Earnings per Diluted Share of Approximately $1.17 to $1.21 · Modeling Fiscal Fourth Quarter 2014 Net Earnings per Diluted Share of Approximately $1.78 to $1.83 · Modeling Fiscal Full Year 2014 Net Earnings per Diluted Share of Approximately $5.00 to $5.08 UNION, New Jersey, September 23, 2014 Bed Bath & Beyond Inc. today reported net earnings of $1.17 per diluted share ($224.0 million) in the fiscal second quarter ended August 30, 2014, compared with net earnings for the fiscal second quarter of 2013 of $1.16 per diluted share ($249.3 million).Net sales for the fiscal second quarter of 2014 were approximately $2.945 billion, an increase of approximately 4.3% from net sales of approximately $2.824 billion reported in the fiscal second quarter of 2013.Comparable sales in the fiscal second quarter of 2014 increased by approximately 3.4%, compared with an increase of approximately 3.7% in last year’s fiscal second quarter. During the fiscal second quarter of 2014, the Company repurchased approximately $1.0 billion of its common stock, representing approximately 16.9 million shares.As of August 30, 2014, the remaining balance of the new $2.0 billion share repurchase program authorized in July 2014 was approximately $1.8 billion. For the fiscal first half ended August 30, 2014, the Company reported net earnings of $2.09 per diluted share ($411.0 million) compared with $2.09 per diluted share ($451.8 million) in the corresponding period a year ago.Net sales for the fiscal first half of 2014 were approximately $5.602 billion, an increase of approximately 3.0% from net sales of approximately $5.436 billion in the corresponding period a year ago.Comparable sales for the fiscal first half of 2014 increased by approximately 2.0%, compared with an increase of approximately 3.5% in last year’s fiscal first half. The Company is modeling net earnings per diluted share to be approximately $1.17 to $1.21 for the fiscal third quarter of 2014, approximately $1.78 to $1.83 for the fiscal fourth quarter of 2014, and approximately $5.00 to $5.08 for the fiscal full year.The timing and amount of the Company’s share repurchases impacts the quarterly and full year diluted weighted average shares outstanding differently with the impact on the individual quarters being greater than the impact on the full year.Therefore, the sum of the net earnings per diluted share for the four fiscal quarters of the year, representing the two fiscal quarters already reported, and the estimated net earnings per diluted sharefor the third and fourth fiscal quarters, are greater than the estimated fiscal full year net earnings per diluted share by approximatelyfive to sixcents.The modeling of net earnings per diluted share is based upon a number of assumptions which will be described in the Company’s second quarter of fiscal 2014 conference call. Information regarding access to the call is available in the Investor Relations section of the Company’s website, www.bedbathandbeyond.com. Cost Plus World Market was excluded from the comparable sales calculations through the end of the fiscal first half of 2013 and is included beginning with the fiscal third quarter of 2013.Linen Holdings is excluded from the comparable sales calculations and will continue to be excluded on an ongoing basis because it represents non-retail activity. Bed Bath & Beyond Inc. and subsidiaries (the “Company”) is a retailer selling a wide assortment of domestics merchandise, home furnishings, consumables and juvenile products operating under the names Bed Bath & Beyond, Christmas Tree Shops, Christmas Tree Shops andThat! or andThat!, Harmon or Harmon Face Values, buybuy BABY and World Market, Cost Plus World Market or Cost Plus. Customers can purchase products from the Company either in store, online or through a mobile device. The Company has the developing ability to have customer purchases picked up in store or shipped direct to the customer from the Company’s distribution facilities, stores or vendors.The Company also operates Linen Holdings, a provider of a variety of textile products, amenities and other goods to institutional customers in the hospitality, cruise line, food service, healthcare and other industries.Additionally, the Company is a partner in a joint venture which operates retail stores in Mexico under the name Bed Bath & Beyond.Shares of Bed Bath & Beyond Inc. are traded on NASDAQ under the symbol “BBBY” and are included in the Standard and Poor’s 500 and Global 1200 Indices and the NASDAQ-100 Index.The Company is counted among the Fortune 500 and the Forbes 2000. The Company operates web sites at bedbathandbeyond.com, christmastreeshops.com, harmondiscount.com, buybuybaby.com and worldmarket.com.As of August 30, 2014, the Company had a total of 1,506 stores, including 1,017 Bed Bath & Beyond stores in all 50 states, the District of Columbia, Puerto Rico and Canada, 269 stores under the names of World Market, Cost Plus World Market or Cost Plus, 92 buybuy BABY stores, 78 stores under the names of Christmas Tree Shops, Christmas Trees Shops andThat! or andThat!, and 50 stores under the names of Harmon or Harmon Face Values.During the fiscal second quarter, the Company opened two Bed Bath & Beyond stores, one buybuy Baby store, and three Cost Plus World Market stores.In addition, the Company is a partner in a joint venture which operates five stores in the Mexico City market under the name Bed Bath & Beyond. ***** This press release may contain forward-looking statements.Many of these forward-looking statements can be identified by use of words such as may, will, expect, anticipate, approximate, estimate, assume, continue, model, project, plan, and similar words and phrases.The Company’s actual results and future financial condition may differ materially from those expressed in any such forward-looking statements as a result of many factors. Such factors include, without limitation: general economic conditions including the housing market, a challenging overall macroeconomic environment and related changes in the retailing environment, consumer preferences and spending habits; demographics and other macroeconomic factors that may impact the level of spending for the types of merchandise sold by the Company; civil disturbances and terrorist acts; unusual weather patterns and natural disasters; competition from existing and potential competitors; competition from other channels of distribution; pricing pressures; liquidity; the ability to attract and retain qualified employees in all areas of the organization; the cost of labor, merchandise and other costs and expenses; the ability to find suitable locations at acceptable occupancy costs and other terms to support the Company’s expansion program; the ability to assess and implement technologies in support of the Company’s development of its omnichannel capabilities; uncertainty in financial markets; disruptions to the Company’s information technology systems including but not limited to security breaches of systems protecting consumer and employee information; reputational risk arising from challenges to the Company’s or a third party supplier’s compliance with various laws, regulations or standards, including those related to labor, health, safety, privacy or the environment; changes to statutory, regulatory and legal requirements; new, or developments in existing, litigation, claims or assessments; changes to, or new, tax laws or interpretation of existing tax laws; changes to, or new, accounting standards including, without limitation, changes to lease accounting standards; and the integration of acquired businesses.The Company does not undertake any obligation to update its forward-looking statements. INVESTOR CONTACTS: Kenneth C. Frankel (908) 855-4554 Susan E. Lattmann (908) 855-4120 BED BATH & BEYOND INC. AND SUBSIDIARIES Consolidated Statements of Earnings (in thousands, except per share data) (unaudited) Three Months Ended Six Months Ended August 30, August 31, August 30, August 31, Net sales $ Cost of sales Gross profit Selling, general and administrative expenses Operating profit Interest expense, net Earnings before provision for income taxes Provision for income taxes Net earnings $ Net earnings per share - Basic $ Net earnings per share - Diluted $ Weighted average shares outstanding - Basic Weighted average shares outstanding - Diluted BED BATH & BEYOND INC. AND SUBSIDIARIES Consolidated Balance Sheets (in thousands, unaudited) August 30, August 31, Assets Current assets: Cash and cash equivalents $ $ Short term investment securities Merchandise inventories Other current assets Total current assets Long term investment securities Property and equipment, net Goodwill Other assets $ $ Liabilities and Shareholders' Equity Current liabilities: Accounts payable $ $ Accrued expenses and other current liabilities Merchandise credit and gift card liabilities Current income taxes payable Total current liabilities Deferred rent and other liabilities Income taxes payable Long term debt - Total liabilities Total shareholders' equity $ $ Certain reclassifications have been made to the fiscal 2013 consolidated balance sheet to conform to the fiscal 2014 consolidated balance sheet presentation. BED BATH & BEYOND INC. AND SUBSIDIARIES Consolidated Statements of Cash Flows (in thousands, unaudited) Six Months Ended August 30, August 31, Cash Flows from Operating Activities: Net earnings $ $ Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation and amortization Stock-based compensation Tax benefit from stock-based compensation Deferred income taxes ) ) Other ) ) Increase in assets, net of effect of acquisitions: Merchandise inventories ) ) Trading investment securities ) ) Other current assets ) ) Other assets ) ) Increase (decrease) in liabilities, net of effect of acquisitions: Accounts payable Accrued expenses and other current liabilities ) Merchandise credit and gift card liabilities Income taxes payable ) ) Deferred rent and other liabilities Net cash provided by operating activities Cash Flows from Investing Activities: Purchase of held-to-maturity investment securities ) ) Redemption of held-to-maturity investment securities Capital expenditures ) ) Net cash provided by (used in) investing activities ) Cash Flows from Financing Activities: Proceeds from exercise of stock options Proceeds from issuance of senior unsecured notes - Payment of deferred financing costs ) - Prepayment under share repurchase agreement ) - Excess tax benefit from stock-based compensation Repurchase of common stock, including fees ) ) Net cash provided by (used in) financing activities ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents: Beginning of period End of period $ $
